Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/25/2022 (hereafter “the amendment”) has been accepted and entered. Claims 2, and 4- 12 are canceled. 
Election/Restrictions
Newly submitted claim 21-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1,3,13-20 drawn to apparatus to store or ship packaging, classified in B65D5/5038.
II. Claim 21-25, drawn to method of preparing items to be store, classified in Y10S229/915.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case such as assembling the insert with all three layers before placing into the box and still achieving the same result as of inserting layer by layer as claimed in method claim.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the process as claimed can be practiced with another materially different product such as using just two blanks with identical cutout to hold the top and bottom of item without the wings.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution Accordingly, claim(s) 21-25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,3,13-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “wherein the first and second layers are not attached to one another” in the last two lines of the claim. Specifications does not recite wherein the two layers are not attached.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be 
Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). Claim 3, which depends from claim 1, is similarly rejected. 

Claim 13 recites the limitation “wherein the first and second layers are not attached to one another” in the last two lines of the claim. Specifications does not recite wherein the two layers are not attached.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).
Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). Claim 14-20, which depends from claim 13, are similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13,17,19,20 is/are rejected under 35 U.S.C. 102(a)(2) and (a)(2) as being anticipated by Colligan (US20130008817A1).

Regarding claim 13, Colligan teaches an insert configured to store or ship a plurality of packaging, the insert being configured to be placed into and removed from a container, the insert comprising (Fig. 4 shows the inserts that can be placed into the container 1 as seen in Fig.6): 
a first layer that is planar and includes a plurality of circular, spaced-apart cut-outs extending therethrough, each cut-out in the first layer having an opening that is slightly larger than an opening of one of the plurality of packaging ( see annotated Fig.4 below for first layer where Support layer 13 as seen in fig.3 is planer  that includes plurality of holes 12  that are space-apart; the holes 12 would have to bigger than lamps 11 as seen in fig.6 ); and 
a second layer spaced-apart from the first layer, the second layer including a plurality of circular, spaced-apart cut-outs extending therethrough, each cut-out in the second layer having an opening that is slightly larger than an opening of one of the plurality of packaging ( see annotated Fig.4 below for second layer where second layer is spaced apart from first later and second layer includes plurality of holes 12 and the holes 12 would have to bigger than lamps 11 as seen in fig.6  ), 

wherein the first and second layers are not attached to one another such that the first and second layers are separable from one another (Fig. 4 shows that first and second layers are not attached to one another and are separable from one another).
Annotated Fig.4 of Colligan 

    PNG
    media_image1.png
    580
    714
    media_image1.png
    Greyscale




Regarding claim 19, the reference as applied to claim 13 above discloses all the limitations substantially claimed. Colligan further teaches wherein the plurality of circular, spaced apart cut-outs of each of the first and second layers have a circular shape and are the same diameter (Fig.4 and fig..6 show that holes 12 are circular in shapes and are the same diameter since the lamps 11 must inserted in both layers).

Regarding claim 20, the references as applied to claim 13 above discloses all the limitations substantially claimed. Colligan further teaches wherein the container is a cardboard box (Fig.6 shows the container 1 that is made of cardboard-0048), and wherein the plurality of packaging are cans containing foodstuff (it is known in the art to store packages such as cans similar to Pringles cans that can be stored in similar packaging).
Response to Arguments
Applicant’s arguments, see Page 10 regarding the publishing date of the foreign reference being the same as filing date of applicant’s application, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1-20 under Velasco (FR3082189A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Colligan (US20130008817A1) of claims 13,17,19,20. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRINCE PAL/
Examiner, Art Unit 3735   
                                                                                                                                                                                                     /King M Chu/Primary Examiner, Art Unit 3735